Citation Nr: 0621906	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board issued a decision in January 2005, wherein it was 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
PTSD.  However, the Board denied service connection for PTSD 
on the merits.  That portion of the January 2005 Board 
decision that denied service connection for PTSD was vacated 
in February 2006 by the United States Court of Appeals for 
Veterans Claims, pursuant to a February 2006 Joint Motion for 
Partial Remand.   


REMAND

As exposure to a stressor is conceded in the instant matter, 
this case will turn on whether the veteran has PTSD as a 
result of that exposure to combat.  

The relevant medical evidence includes a December 1991 VA 
examination report in which the examiner stated that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
nor did he describe symptoms of sufficient severity to 
warrant another psychiatric diagnosis.  The record also 
includes a June 2003 VA examination report, in which the 
examiner indicated that the evaluation was based upon a 
review of the claims folder, the medical records, and an 
interview with the veteran.  The examiner stated that the 
veteran did not currently meet the criteria for a diagnosis 
of PTSD or any other psychiatric diagnosis.  The examiner 
further stated that the veteran did relate witnessing 
traumatic incidences and described some symptoms from each of 
the re-experiencing, avoidant, and hyperarousal areas, but 
not enough to warrant a diagnosis.     

However, more recently, a July 2003 psychiatric history and 
mental status examination report from Dr. Andrew Bishop 
listed Axis I diagnoses of PTSD and major depression, as did 
August 2003 and September 2003 reports.  In this regard, the 
veteran testified at a November 2003 Decision Review Officer 
(DRO) hearing that he showed Dr. Bishop a copy of his service 
records.  Additionally, a May 2005 psychiatric evaluation 
report from Dr. Marshall E. Belaga also diagnosed PTSD.  
There is no indication that Dr. Belaga had any of the 
veteran's records available to him for review in conjunction 
with this evaluation.  

Given the foregoing, the Board has determined that the 
veteran should be afforded a VA examination in order to 
ascertain whether the veteran has PTSD under the criteria as 
set forth in DSM-IV and, if so, whether his PTSD is related 
to in-service stressors.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  
   
2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



